—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 2, 1990 (People v Dumas, 160 AD2d 720), affirming an order of the Supreme Court, Queens County, dated May 2, 1983.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *250effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Santucci, Thompson and Sullivan, JJ., concur.